TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00298-CV



                                     In the Interest of L. M. H.


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 220,516-C, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant filed his notice of appeal on May 8, 2007. The clerk’s record was filed

on May 16. On August 20, 2007, the Clerk of this Court sent appellant notice that his brief was

overdue and informed him that unless he filed a motion for an extension of time by August 31, the

appeal would be dismissed for want of prosecution. Appellant has not responded to this or other

communications from this Court. We therefore dismiss the appeal for want of prosecution. Tex. R.

App. P. 42.3(b).

                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear, and Pemberton

Dismissed for Want of Prosecution

Filed: October 3, 2007